              Case 3:20-cv-06163-RJB Document 90 Filed 04/06/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                             WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 9

10
        BRYAN BOOREN and SHARIN                          CASE NO. 3:20-cv-06163-RJB
11      METCALF,
                                                         ORDER GRANTING APPEARING
12                               Plaintiffs,             DEFENDANTS’ JOINT MOTION
               v.                                        FOR FINAL JUDGMENT AND
13                                                       CLOSING THIS MATTER
        MB LAW GROUP, LLP; MICHAEL J.
14      FARRELL; DAVID CRAMER; ZIEVE,
        BRODNAX, & STEELE, LLP;
15      KINGSTON D. BOWEN; SCOTT D.
        CRAWFORD; U.S. BANK, NA;
16      TRUMAN 2016 SC 6 TITLE TRUST;
        FNMA REMIC 2006-17 TRUST; FANNIE
17      MAE; FAY SERVICING, LLC;
        RUSHMORE LOAN MANAGEMENT
18      SERVICES; AELP SECURITIZATION
        TRUST SERIES 2015-1; WILMINGTON
19      SAVINGS FUND SOCIETY FSB; MERS;
20                               Defendants.

21
            THIS MATTER comes before the Court on Defendants MB Law Group, LLP; Michael J.
22
     Farrell; David Cramer; Zieve, Brodnax, & Steele, LLP; Kingston D. Bowen; Scott D. Crawford;
23
     U.S. Bank, NA; Truman 2016 SC 6 Title Trust; FNMA REMIC 2006-17 Trust; Fannie Mae; Fay
24

     ORDER GRANTING APPEARING DEFENDANTS’ JOINT MOTION FOR FINAL JUDGMENT AND
     CLOSING THIS MATTER - 1
               Case 3:20-cv-06163-RJB Document 90 Filed 04/06/21 Page 2 of 4




 1   Servicing, LLC; and Rushmore Loan Management Services’ (“Appearing Defendants”) Joint

 2   Motion for Entry of Rule 54(b) Final Judgment (Dkt. 88) and Amended Order to Show Cause

 3   (Dkt. 87), which the Court issued sua sponte. The Court has considered the pleadings filed

 4   regarding the motion and the remaining file.

 5          1. BACKGROUND

 6          Plaintiffs Bryan Booren and Sharin Metcalf filed their original complaint on November

 7   30, 2020. Dkt. 1. Plaintiffs’ filed the operative Second Amended Complaint on December 27,

 8   2020. Dkt. 45. Appearing Defendants filed motions to dismiss, which the Court granted on

 9   March 12, 2021. Dkt. 85. That order dismissed the claims against Appearing Defendants,

10   finding all claims barred by either the Rooker-Feldman doctrine or res judicata. Id.

11          After the order granting the motions to dismiss, only three defendants, Wilmington

12   Savings Fund Society, AELP Securitization Trust Series 2015-1, and MERS (“Remaining

13   Defendants”), remained. However, Plaintiffs neither filed proof of service of process as to the

14   Remaining Defendants, nor did Remaining Defendants file notice of appearance.

15          On March 16, 2021, the Court issued Amended Order to Show Cause (Dkt. 87), which

16   notified Plaintiffs that failure to effect service of process may result in dismissal and that they

17   had until April 2, 2021 to show cause why Remaining Defendants should not be dismissed

18   without prejudice.

19          On March 18, 2021, Appearing Defendants filed the pending joint motion, which

20   requests entry of final judgment as to them pursuant to Fed. R. Civ. P. 54(b). Dkt. 88 at 4.

21          Plaintiffs did not respond to either Appearing Defendants’ joint motion or the order to

22   show cause.

23

24

     ORDER GRANTING APPEARING DEFENDANTS’ JOINT MOTION FOR FINAL JUDGMENT AND
     CLOSING THIS MATTER - 2
               Case 3:20-cv-06163-RJB Document 90 Filed 04/06/21 Page 3 of 4




 1          2. DISCUSSION

 2          Pursuant to Rule 54(b), a district court may enter final judgment with regard to some, but

 3   not all, parties in an action with multiple claims and parties “if the court expressly determines

 4   that there is no just reason for delay.” The “issuance of a Rule 54(b) order is a fairly routine

 5   act,” James v. Price Stern Sloan, Inc., 283 F.3d 1064, 1067 n.6 (9th Cir. 2002), in which a

 6   “district court must first determine that it dealing with a ‘final judgment,’” then whether there is

 7   just reason for delay, Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 7–8 (1980).

 8          The Court is dealing with a “final judgment” because it previously dismissed all claims

 9   against Appearing Defendants in their entirety (see Dkt. 85). Furthermore, consideration of

10   administrative interests and equities shows that there is no just reason for delay.

11          In addition to the Court’s finding that Appearing Defendants’ motion has merit, W.D.

12   Wash. Local Civil Rule 7(b)(2) provides, in relevant part, that “if a party fails to file papers in

13   opposition to a motion, such failure may be considered by the court as an admission that the

14   motion has merit.” Plaintiffs did not respond to Appearing Defendants’ motion, and that failure

15   will be considered as an admission that the motion has merit.

16          Therefore, Appearing Defendants Joint Motion for Entry of Final Judgment Pursuant

17   Fed. R. Civ. P. 54(b) (Dkt. 88) should be granted.

18          As to Remaining Defendants, Plaintiffs have not perfected service of process and have

19   been warned that such failure could result in dismissal of those claims. Dkt. 87.

20          Pursuant to Fed. R. Civ. P. 4(m), a defendant must be served with a summons and the

21   complaint within 90 days of filing the complaint. More than 90 days has elapse since Plaintiffs

22   filed their complaint and named Remaining Defendants. See Dkts. 1, 7, 27, and 45. The Court

23

24

     ORDER GRANTING APPEARING DEFENDANTS’ JOINT MOTION FOR FINAL JUDGMENT AND
     CLOSING THIS MATTER - 3
               Case 3:20-cv-06163-RJB Document 90 Filed 04/06/21 Page 4 of 4




 1   warned Plaintiffs that they had until April 2, 2021 to show cause why the claims against

 2   Remaining Defendants should not be dismissed. Dkt. 85. Plaintiffs did not respond to the order.

 3          Therefore, claims against Remaining Defendants should be dismissed.

 4          It is hereby ORDERED:

 5                 Defendants MB Law Group, LLP; Michael J. Farrell; David Cramer; Zieve,

 6                  Brodnax, & Steele, LLP; Kingston D. Bowen; Scott D. Crawford; U.S. Bank, NA;

 7                  Truman 2016 SC 6 Title Trust; FNMA REMIC 2006-17 Trust; Fannie Mae; Fay

 8                  Servicing, LLC; and Rushmore Loan Management Services’ Joint Motion for

 9                  Entry of Rule 54(b) Final Judgment (Dkt. 88) IS GRANTED;

10                 Defendants Wilmington Savings Fund Society, AELP Securitization Trust Series

11                  2015-1, and MERS ARE DISMISSED;

12                 This matter IS CLOSED.

13          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

14   to the last known address of parties appearing pro se.

15          Dated this 6th day of April, 2021.

16

17
                                           A
                                           ROBERT J. BRYAN
18                                         United States District Judge

19

20

21

22

23

24

     ORDER GRANTING APPEARING DEFENDANTS’ JOINT MOTION FOR FINAL JUDGMENT AND
     CLOSING THIS MATTER - 4
